


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of March 25, 2013 (the “Effective Date”), by and between LUCY G.
MARTINDALE (“Employee”) and LIPOSCIENCE, INC. (the “Company”). This Agreement
supersedes and replaces in its entirety all prior offer letters, employment
agreements and severance benefits rights agreements between the Company and
Employee, including but not limited to the agreement dated May 15, 2008
(collectively, the “Prior Agreements”). However, this Agreement does not in any
way replace or supersede the Nondisclosure, Inventions and Non-Competition
Agreement between the Company and the Employee dated March 1, 2001, which
remains in full force and effect (the “Proprietary Agreement”).
1.EMPLOYMENT BY THE COMPANY.
(a)    At-Will Employment. Employee is employed by the Company on an “at will”
basis, meaning either the Company or Employee may terminate Employee’s
employment at any time, with or without cause or advanced notice. Any contrary
representations that may have been made to Employee are superseded by this
Agreement. This Agreement constitutes the full and complete agreement between
Employee and the Company on the “at will” nature of Employee’s employment with
the Company, which may be changed only in an express written agreement signed by
Employee and a non-employee member of the Company’s Board of Directors (the
“Board”).
(b)    Position & Duties. Employee is currently serving as the Executive Vice
President and Chief Financial Officer of the Company. In this position, Employee
reports to the Company’s Chief Executive Officer and performs duties consistent
with her position, as adjusted from time to time. The Company expects Employee
to perform her duties principally out of the Company’s corporate headquarters,
currently in Raleigh, North Carolina, with travel as reasonably necessary to
perform her duties. During her employment with the Company, Employee will devote
her best efforts and substantially all of her business time and attention to the
business of the Company.
(c)    Company Policies. Employee is subject to the Company’s personnel and
compliance policies and procedures, including but not limited to expense
reimbursement policies, as such policies and procedures may be interpreted,
adopted, revised, or terminated from time to time in the Company’s sole
discretion. Employee agrees to abide by all applicable policies of the Company,
as in effect from time to time.
(d)    No Conflicts. Employee represents that Employee’s performance of all the
terms of this Agreement and her service as an employee of the Company do not and
will

1.

--------------------------------------------------------------------------------




not breach any agreement or obligation of any kind, including agreements or
obligations Employee may have with prior employers or entities for which
Employee has provided services. Employee has not entered into, and Employee
agrees that Employee will not enter into, any agreement or obligation, either
written or oral, in conflict with this Agreement.
2.    COMPENSATION.
(a)    Salary. Employee’s current annual base salary is $318,000 (as adjusted
from time to time, “Base Salary”). The Base Salary is subject to applicable
withholdings and deductions, and is payable on the Company’s standard payroll
cycle. The Base Salary is subject to review and adjustment from time to time, as
determined by the Board or a duly authorized committee of the Board.
(b)     Bonus. Employee is currently eligible to earn an annual cash bonus under
the Company’s annual Performance Bonus Plan for Strategic Leadership Team
members (the “SLT Plan”), with the target amount of such bonus equal to 40% of
Employee’s Base Salary. The Board or the Committee may amend the SLT Plan from
time to time. To be eligible to earn any bonus under the SLT Plan, Employee must
remain an employee in good standing through the end of the applicable
performance period. Whether or not Employee earns any bonus and the amount of
any earned bonus will be determined by the Board or the Compensation Committee
(the “Committee”) of the Board, in its sole discretion. Any earned bonus is
subject to applicable withholdings and deductions, and is payable no later than
March 15th of the year following the year for which it is no longer subject to a
substantial risk of forfeiture.
(c)    Employee Benefits. Employee will be eligible to participate on the same
basis as similarly situated employees in the Company’s employee benefit plans in
effect from time to time during Employee’s employment. All matters of
eligibility for coverage or benefits under any benefit plan will be determined
in accordance with the provisions of those plans. The Company reserves the right
to change, alter, or terminate any benefit plan in its sole discretion.
3.    TERMINATION OF EMPLOYMENT.
(a)    Accrued Wages. On any termination of Employee’s employment, the Company
will pay to Employee (or Employee’s legal representatives) any accrued but
unpaid wages due to Employee.
(b)    Coordination Following Termination. In connection with the termination of
Employee’s employment for any reason, Employee will fully cooperate with the
Company’s reasonable requests relating to the winding up of Employee’s work
including,

2.

--------------------------------------------------------------------------------




without limitation, any litigation in which the Company is involved, the signing
of routine documents, and the issuance of any announcements concerning the
termination.
(c)    Executive Severance Benefit Plan. Employee is eligible to participate in
the LipoScience, Inc. Executive Severance Benefit Plan (the “Severance Plan”),
subject to the terms and conditions of such plan.
4.    GENERAL PROVISIONS.
(a)    Recovery. Any amounts paid to Employee by the Company, whether or not
under this Agreement or the SLT Plan, will be subject to recoupment in
accordance with The Sarbanes-Oxley Act of 2002, The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations under these
acts, any clawback policy adopted by the Company, or as otherwise required by
applicable law. In addition, in consideration of Employee’s continued employment
with the Company and in recognition of Employee’s position of trust and
authority with the Company, Employee agrees to promptly consent to any clawback
policy adopted by the Company.
(b)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction. Rather, this Agreement will be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained in this Agreement.
(c)    Waiver. If either party should waive any breach of any provisions of this
Agreement, Employee or the Company will not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
(d)    Complete Agreement. This Agreement, together with the Proprietary
Agreement, which is incorporated by reference into this Agreement, constitutes
the entire agreement between Employee and the Company with regard to the subject
matter of this Agreement. This Agreement is the complete, final, and exclusive
embodiment of their agreement with regard to this subject matter and supersedes
any prior oral discussions or written communications and agreements. This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained in this Agreement, and it cannot be
modified or amended except in writing signed by Employee and an authorized
officer of the Board. The Proprietary Agreement governs other aspects of the
relationship between the parties, and has or may have provisions that survive
termination of Employee’s employment under this Agreement, may be amended or
superseded by the

3.

--------------------------------------------------------------------------------




parties without regard to this Agreement and is enforceable according to its
terms without regard to the enforcement provision of this Agreement.
(e)    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
(f)    Headings. The headings of the sections hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.
(g)    Successors and Assigns. The Company will assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said company or other entity will by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. Employee may not assign or
transfer this Agreement or any rights or obligations hereunder, other than to
Employee’s estate upon Employee’s death.
(h)    Choice of Law. This Agreement is to be governed by and construed in
accordance with the laws of the North Carolina applicable to contracts made and
to be performed wholly within such jurisdiction, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon will be brought in
the state courts sitting in Wake County, North Carolina and the federal court
sitting in Raleigh, North Carolina, and the parties hereby waiving any claim or
defense that such forum is not convenient or proper. Each party agrees that any
such court will have in personam jurisdiction over it and consents to service of
process in any manner authorized by North Carolina law.













4.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement effective as of the day and year first written above.


LUCY G. MARTINDALE
/S/    LUCY G. MARTINDALE
(Signature)



LIPOSCIENCE, INC:
/S/    E. DUFFY MCDONALD
(Signature)
By: E. Duffy McDonald
Title: Vice President of Human Resources
           and Organizational Effectiveness








5.